Citation Nr: 0214827	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to September 2, 
1999, for the grant of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Not represented


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for bilateral 
tinnitus, assigning a 10 percent evaluation effective from 
September 2, 1999, the date of the original claim.  The 
veteran appealed that decision with respect to both the 
evaluation and effective date assigned.

The Board also notes that, in a March 2000 rating action, the 
RO denied a claim of entitlement to service connection for 
depression, with mental and physical fatigue, claimed as 
secondary to service-connected tinnitus.  The veteran 
appealed that decision.  By rating action of April 2002, the 
RO granted the claim, assigning a 30 percent evaluation.  The 
veteran has not since expressed disagreement as to this 
matter and accordingly, it is not currently in appellate 
status.


REMAND

A review of the file reflects that the veteran has requested 
a Board hearing, as documented at least three different times 
in the record.  In a substantive appeal received in June 
2000, the veteran requested a Board hearing to be held at his 
local VA officem, or a videoconference hearing.  In his 
second request for a Board hearing, received in December 
2000, the veteran indicated that he wished to have a 
videoconference hearing.  The veteran's most recent hearing 
request was received in November 2001, at which time he 
completed a form requesting a video-conference hearing, to be 
held at the RO, before a Member of the Board. 

There is no indication in the record that the veteran has 
been scheduled for his requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing, a remand 
is required for the scheduling of a videoconference hearing.  
See 38 U.S.C.A. § 7107(b) (West Supp. 2000); 38 C.F.R. 
§ 20.700(a) (2002).

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing with a Member of 
the Board via videoconference at the 
RO, in accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).


